               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00244-MR


MARQUIS DECHANE HARRISON,       )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
BRANDON NICHOLSON,              )                      ORDER
                                )
              Defendant.        )
_______________________________ )

       THIS MATTER is before the Court on the Plaintiff’s pro se Letter [Doc.

21].

       The incarcerated Plaintiff, who is proceeding in forma pauperis, filed

this action pursuant to 42 U.S.C. § 1983 with regards to the alleged use of

excessive force at the Henderson County Detention Center. The Amended

Complaint passed initial review [Doc. 11], and a Pretrial Order and Case

Management Plan set the discovery cutoff date as April 5, 2021 [Doc. 17].

       In his Letter, the Plaintiff asserts that he is having trouble “being put

under oath” so that he can answer the Defendant’s interrogatories. [Doc. 21

at 1]. He seeks an extension of time for an unspecified period so that he can

have his interrogatory answer notarized. Alternatively, he asks the Court to




         Case 1:20-cv-00244-MR Document 22 Filed 02/17/21 Page 1 of 2
accept his interrogatory answers or to order Bertie Correctional Institution,

where he is presently incarcerated, to have him placed under oath.

      The Federal Rules of Civil Procedure provide that “[e]ach interrogatory

must, to the extent it is not objected to, be answered separately and fully in

writing under oath.” Fed. R. Civ. P. 33(b)(3) (emphasis added). However,

matters required to be made under oath may be signed under penalty of

perjury in substantially the following form: “I declare (or certify, verify, or

state) under penalty of perjury that the foregoing is true and correct.

Executed on (date). (Signature).” 28 U.S.C. § 1746(2).

      The Plaintiff’s request for an extension of time is too vague to support

relief insofar as he fails to state when his interrogatory response is due, or

how much additional time is needed. Moreover, his request is moot because

no notarization or oath is required pursuant to § 1746.

      IT IS, THEREFORE, ORDERED that Plaintiff’s pro se Letter [Doc. 21]

is construed as a Motion for Extension of Time and is DENIED.

      IT IS SO ORDERED.

                                Signed: February 16, 2021




                                         2

        Case 1:20-cv-00244-MR Document 22 Filed 02/17/21 Page 2 of 2
